Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice Of Allowance
The examiner was notified by SPE Thein on May 10 2022 that RQAS identified a USC 112 issue during review of the Allowance. The following Examiner’s Amendment is provided to correct the issue.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhel Patel on 5/24/2022. 
Replace the claim set received 4/5/2022 with the following:
1.	(Currently Amended) A method comprising:
displaying, by one or more processors, a default configuration of a build-to-order (BTO) computing device in a browser that is accessing an application programming interface (API) of a server;
displaying, by the one or more processors, a build-to-order user interface to modify the default configuration using the API;
receiving, by the one or more processors, a first modification to the default configuration;
modifying, by the one or more processors and based on the first modification, the default configuration using the API to create a first modified configuration of the computing device;
performing, by the one or more processors, a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
receiving, by the one or more processors, a second modification to the default configuration;
modifying, by the one or more processors and based on the second modification, the default configuration using the API to create a second modified configuration of the computing device; 
performing, by the one or more processors, a search based on the second modified configuration of the inventory of pre-built computing devices located in the one or more warehouses located closer to the delivery address than the factory that builds the BTO computing device;
scoring results of the search based on the first modified configuration and results of the search based on the second modified configuration to generate a ranked list of prebuilt computing devices that meet the first and/or second modification made to the build-to-order user interface;
displaying, by the one or more processors, the ranked list of prebuilt computing devices;
receiving, by the one or more processors, a selection to acquire a particular prebuilt computing device of the ranked list of prebuilt computing devices; [[and]]
sending, by the one or more processors, a fulfillment request associated with acquiring the particular prebuilt computing device; and
caching [[the]]each search result[[s]] in a temporary memory location enabling real-time rendering of [[the]]each search result[[s]].

2.	(Original) The method of claim 1, wherein the modified configuration includes at least one of:
a modified processor manufacturer;
a modified processor type;
a modified processor clock speed;
a modified drive type;
a modified drive capacity;
a modified amount of random access memory (RAM);
a modified graphics processing unit (GPU) manufacturer;
a modified amount of video RAM; or
a modified display device size.

3.	(Previously Presented) The method of claim 1, wherein the particular prebuilt computing device includes at least one prebuilt option that is identical to the first and/or second modified configuration of the computing device.

4.	(Original) The method of claim 1, further comprising:
determining an order in which the plurality of modifications to the default configuration are performed; and
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order.	

5.	(Original) The method of claim 4, further comprising:
determining, based at least in part on the priority, a score associated with an individual prebuilt computing device of the one or more prebuilt computing devices; and 
displaying, in descending order of the associated score, the one or more prebuilt computing devices that match the modified configuration.

6.	(Original) The method of claim 1, further comprising:
indicating that the particular prebuilt computing device has: 
a lower price compared to the modified configuration of the computing device; and
an earlier delivery date compared to the modified configuration of the computing device.

7.	(Original) The method of claim 1, wherein the particular prebuilt computing device comprises one of a laptop computing device, a desktop computing device, a server computing device, a tablet computing device, or a wireless phone.

8.	(Currently Amended) A computing device comprising:
one or more processors; and
one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations comprising:
displaying a default configuration of a build-to-order (BTO) device in a browser accessing an application programming interface (API) of a server;
displaying a build-to-order user interface to modify the default configuration;
receiving a first modification to the default configuration;
modifying the default configuration using the API and based on the first modification to create a first modified configuration of the configurable device;
performing a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
receiving a second modification to the default configuration;
modifying the default configuration using the API and based on the second modification to create a second modified configuration of the configurable device;
performing a search based on the second modified configuration of the inventory of pre-built computing devices located in the one or more warehouses located closer to the delivery address than the factory that builds the BTO computing device;
displaying a ranked list of prebuilt computing devices, wherein each device on the ranked list match at least one of the first and second modified configurations;
receiving a selection to acquire a particular prebuilt device from the ranked list of prebuilt devices; [[and]]
sending a fulfillment request to acquire the particular prebuilt device; and
caching [[the]]each search result[[s]] in a temporary memory location enabling real-time rendering of [[the]]each search result[[s]].

9.	(Original) The computing device of claim 8, wherein the modified configuration includes at least one of:
a modified processor manufacturer;
a modified processor type;
a modified processor clock speed;
a modified drive type;
a modified drive capacity;
a modified amount of random access memory (RAM);
a modified graphics processing unit (GPU) manufacturer;
a modified amount of video RAM; or
a modified display device size.

10.	(Previously Presented) The computing device of claim 8, wherein the particular prebuilt device includes at least one prebuilt option that is identical to the first and/or second modified configuration of the configurable device.	

11.	(Original) The computing device of claim 8, wherein the particular prebuilt device includes at least one prebuilt option that exceeds an option of the modified configuration of the configurable device.


12.	(Original) The computing device of claim 8, further comprising:
determining an order in which the plurality of modifications to the default configuration are performed; 
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order;
determining, based at least in part on the priority, a score associated with an individual prebuilt device of the one or more prebuilt devices; and 
displaying, in descending order of the associated score, the one or more prebuilt devices that match the modified configuration.

13.	(Original) The computing device of claim 8, wherein the particular prebuilt device has a lower price and an earlier delivery date as compared to the modified configuration of the configurable device.

14.	(Currently Amended) One or more non-transitory computer readable media storing instructions executable by one or more processors to perform operations comprising:
displaying a default configuration of a build-to-order (BTO) device in a browser accessing an application programming interface (API) of a server;
displaying a build-to-order user interface to modify the default configuration;
receiving a first modification to the default configuration;
modifying the default configuration using the API and based on the first modification to create a first modified configuration of the configurable device;
performing a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
receiving a second modification to the default configuration;
modifying the default configuration using the API and based on the second modification 
performing a search based on the second modified configuration of the inventory of pre-built computing devices located in the one or more warehouses located closer to the delivery address than the factory that builds the BTO computing device;
displaying a ranked list of prebuilt computing devices, wherein each device on the ranked list match at least one of the first and second modified configurations;
receiving a selection to acquire a particular prebuilt device from the ranked list of prebuilt devices; [[and]]
sending a fulfillment request associated with acquiring the particular prebuilt device; and
caching [[the]]each search result[[s]] in a temporary memory location enabling real-time rendering of [[the]]each search result[[s]].

15.	(Original) The one or more non-transitory computer readable media of claim 14, wherein the modified configuration includes at least one of:
a modified processor manufacturer;
a modified processor type;
a modified processor clock speed;
a modified drive type;
a modified drive capacity;
a modified amount of random access memory (RAM);
a modified graphics processing unit (GPU) manufacturer;
a modified amount of video RAM; or
a modified display device size.

16.	(Previously Presented) The one or more non-transitory computer readable media of claim 14, wherein: 
the particular prebuilt device includes a first prebuilt option that is identical to the first and/or second modified configuration of the configurable device; and
a second prebuilt option that exceeds an option of the first and/or second modified configuration of the configurable device.	

17.	(Original) The one or more non-transitory computer readable media of claim 14, the operations further comprising:
determining an order in which the plurality of modifications to the default configuration are performed; 
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order;
determining, based at least in part on the priority, a score associated with an individual prebuilt device of the one or more prebuilt devices; and 
displaying, in descending order of the associated score, the one or more prebuilt devices that match the modified configuration.

18.	(Previously Presented) The one or more non-transitory computer readable media of claim 17, wherein determining the score associated with the particular prebuilt device comprises:
determining a weight of individual ones of the options of the particular prebuilt device based on the priority;
assigning 1 to a multiplier when an option of the particular prebuilt device is similar or identical to a corresponding option of the modified configuration;
assigning 0 to the multiplier when the option of the particular prebuilt device is lesser than the corresponding option of the modified configuration;
multiplying (i) each weight with (ii) individual ones of the options and (iii) with each multiplier to create weighted options; and
summing the weighted options.

19.	(Previously Presented) The one or more non-transitory computer readable media of claim 18, the operations further comprising:
assigning a value greater than 1 to the multiplier when the option of the particular prebuilt device is greater than the corresponding option of the modified configuration.

20.	(Original) The one or more non-transitory computer readable media of claim 14, wherein the particular prebuilt device is located at a warehouse that is closer to a delivery address specified in the fulfillment request than a factory that builds the configurable device with the modified configuration.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,8, and 14.	
The independent claims are found to be allowable for those reasons found in the reply to office action received 4/5/2022 and the claim set provided 5/24/2022 and because the cited art of record does not fairly disclose the claims as a whole. For instance, the cited art of record does not disclose “displaying a default configuration of a build-to-order (BTO) device in a browser accessing an application programming interface (API) of a server; displaying a build-to-order user interface to modify the default configuration; receiving a first modification to the default configuration; modifying the default configuration using the API and based on the first modification to create a first modified configuration of the configurable device; performing a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device; receiving a second modification to the default configuration; modifying the default configuration using the API and based on the second modification to create a second modified configuration of the configurable device; performing a search based on the second modified configuration of the inventory of pre-built computing devices located in the one or more warehouses located closer to the delivery address than the factory that builds the BTO computing device; displaying a ranked list of prebuilt computing devices, wherein each device on the ranked list match at least one of the first and second modified configurations; receiving a selection to acquire a particular prebuilt device from the ranked list of prebuilt devices; sending a fulfillment request to acquire the particular prebuilt device; and caching each search result in a temporary memory location enabling real-time rendering of each search result”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625